Citation Nr: 0828433	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-32 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 26, 1989 to 
September 25, 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
administrative decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran was discharged after three years of active 
duty on September 25, 1992; her basic delimiting period for 
receiving Chapter 30 educational benefits expired on 
September 26, 2002.

2.  The veteran's application for an extension of the 
delimiting period was received in October 2005, more than one 
year from the date on which her original period of 
eligibility ended and beyond one year from the date on which 
her physical disability no longer prevented her from pursuing 
an educational program.


CONCLUSION OF LAW

The criteria for extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond September 26, 
2002, have not been met.  38 U.S.C.A. § 3031 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.1033(c), 21.7050, 21.7051 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  It does not appear, however, 
that these duties are applicable to claims such as the one at 
issue.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the U.S. Court of Appeals for Veterans Claims (Court) 
held that these expanded duties are not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  
Similarly, the statutes at issue in this appeal are not found 
in Chapter 51 (but rather, in Chapter 30).  Note also that 
these notice and duty to assist provisions do not apply 
where, as here, the issue presented is one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also, VAOPGCPREC 5-2004 (June 23, 2004).

The veteran seeks an extension of the delimiting date for 
Chapter 30 educational assistance.  In general, VA will not 
provide basic educational assistance or supplemental 
educational assistance to a veteran or service member beyond 
10 years from the later of the date of the veteran's last 
discharge or release from a period of active duty of 90 days 
or more of continuous service.  38 C.F.R. § 21.7050(a).

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

VA must receive a claim for an extended period of 
eligibility, by the later of the following dates: (1) one 
year from the date on which the veteran's original period of 
eligibility ended; or (2) one year from the date on which the 
veteran's physical or mental disability no longer prevented 
him or her from beginning or resuming a chosen program of 
education.  38 C.F.R. § 21.1033(c).

In this case, the veteran separated from service on September 
25, 1992; as such, the period of eligibility for Chapter 30 
benefits ended on September 26, 2002.  Thus, the application 
for an extension of the delimiting date must have been 
received by whichever is later: September 26, 2003, or one 
year from the date when the veteran's disability no longer 
prevented her from resuming her education.

VA received the veteran's application for an extension in 
October 2005, well after the September 2003 deadline.  
Therefore, the question becomes on what date was the veteran 
no longer prevented from beginning or resuming a chosen 
educational program due to disability.

The veteran contends that she was unable to resume a program 
of study due to injuries sustained in an automobile accident 
which left her with many physical complications disabling her 
mobility.  Private treatment records reflect that this 
automobile accident occurred in February 1999.  Her October 
2005 request for extension notes that it took about two years 
before she completely regained her mobility and caused her to 
miss two years of school.  In addition, she stated that, 
since her recovery, she relocated to Florida and had to wait 
a few years to become a resident in order to be offered the 
residential school rates.  The veteran concludes that, now 
that she has been accepted as a resident and wishes to return 
to school, she is requesting an extension of her Montgomery 
GI Bill to complete the remaining two years of her studies.  

The veteran has not indicated that there is outstanding 
evidence that supports her claim.  Instead, she relies on the 
above described private treatment records and argument 
regarding her injury.  This evidence includes her statement 
that, although she has been told by her doctors that she will 
experience impairment unless she undergoes surgery, she has 
completely regained her mobility two years after the 
accident, relocated to Florida, established residency, and is 
ready to resume her education.  Accordingly, based on her own 
statements, she was not prevented from resuming her education 
due to physical disability after February 2001, two years 
after her February 1999 automobile accident and prior to the 
September 26, 2002 deadline.

As indicated above, the application was received in October 
2005.  Accordingly, because the application for an extension 
was not timely submitted, the extension is barred by law.

The Board acknowledges the difficulties, both financial and 
physical, which the veteran has endured since her automobile 
accident.  However, as the veteran's application for an 
extension was received beyond one year from the date on which 
her original period of eligibility ended and beyond one year 
from the date on which her physical disability no longer 
prevented her from pursuing an educational program, the 
application must be denied.


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond September 26, 
2002, is denied.



________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


